DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 10/27/2021, which has been entered and made of record.  Claims 1, 4-12, 15-16, and 20 have been amended.  Claims 1, 4-12, and 15-20 are pending in the application. 

Response to Arguments
 	Applicant’s arguments, regarding the newly recited claim language, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1, 4-12, and 15-20 under Todeschini as modified by Hitchings, Jr. and Na et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the visual enhancement device" in line 4 (should be the AR device).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0171720 to Todeschini in view of U.S. Patent 10,109,092 to Hitchings, Jr., further in view of U.S. PGPubs 2011/0205242 to Friesen.

		Regarding claim 1, Todeschini teaches an augmented reality (AR) device, comprising (par 0011, “The mobile device includes a camera for capturing images of a field of view.  The mobile device also includes a display for displaying images from the camera and a graphical overlay.  The graphical overlay includes messages superimposed on the images.  The mobile device also includes a memory for storing an indicia-reading application and a processor configured by the indicia-reading application.  The processor is configured to analyze the pixel characteristics in areas surrounding the message and to adjust a color of the message to improve the message's visibility”): 
		an image sensor configured to collect color information of a real-world object (par 0011, par 0026-0028, “FIG. 1a and FIG. 1b graphically illustrate a mobile device 1 configured with a camera and running a barcode scanning application with an auto-contrast viewfinder” … a camera is use to capture a color image with barcode (as a real object)); 
		a color distance calculator (par 0015, claim 10, a processor) configured to respectively calculate one or more color distances between a first color of a first area of the real-world object and one or more second colors (par 0034-0037, “The image metric is a value that can be used for adjusting a message's color.  In one possible embodiment, the image metric could be compared to a threshold …. As an example consider an 8-bit gray scale image with pixel values (i.e., intensities) that have 
		a color selector (par 0015, claim 10, a processor) configured to select one of the one or more second colors (par 0034-0037, “This image metric may then trigger a color change in the message.  For example, the image metric may be compared to a threshold as a means for adjusting the message color.  For this example, if the image metric is analyzed and found to be less than or equal to 127 (i.e., 0-127), then the message area would be considered "dark", and as a result, the corresponding message color would be made white (i.e., all message pixels values set equal to 255) to enhance visibility (i.e., contrast).  On the other hand, if the image metric is analyzed and found to be greater than 127 (128-255), then this message area would be considered "light", and as a result, the corresponding message color would be made black (i.e., all message 
		a content generator (par 0015, claim 10, a processor) configured to generate content based on the selected second color (par 0011, par 0026-0027, par 0031-0037, “The processor is configured to analyze the pixel characteristics in areas surrounding the message and to adjust a color of the message to improve the message's visibility” … overlay a message with selected color based on the color metric form area of image); 
		a content rendering unit configured to (par 0015, claim 10, a processor): determine a position of the generated content (Todeschini: Figs 1A-1B, abstract, par 0027-0030, “Viewfinders for indicia-readers and/or mobile devices running indicia reading applications allow a user to position the reader with respect to the indicia”) generated in the selected second color (par 0011, par 0026-0027, par 0031-0037, “The processor is configured to analyze the pixel characteristics in areas surrounding the message and to adjust a color of the message to improve the message's visibility” … overlay a message with selected color based on the color metric form area of image), and superimpose the generated content from the perspective of a user of the AR device (Figs 1A-1B, abstract, par 0028-0029, par 0032-0033, “A display presents a real-time image of the camera as a background, while simultaneously presenting a graphical overlay that is superimposed on the background.  The graphical overlay provides a user messages via text or graphics”).
a color selector configured to select one of the one or more second colors based on a pre-determined color distance.

    PNG
    media_image1.png
    308
    215
    media_image1.png
    Greyscale

		In related endeavor, Hitchings, Jr teaches a color distance calculator (Fig 1b, col 3:47-67) configured to respectively calculate one or more color distances between a first color of a first area of the real-world object and one or more second colors (col 4:52-60, col 5:16-42, col 8:31-44, col 10:33-52, col 11:8-16, col 11:57-67, “Color distance can be calculated by taking the RGB (Red, Green and Blue) values of the two colors being compared and calculating a linear distance between them.  That linear distance can then be used to approximate how differently the human eye perceives the two colors.  While numerous formula can be effectively utilized, in an exemplary embodiment determining the distance between colors C1 and C2, a calculation combines weighted Euclidean distance functions” …. Calculate color distance to obtain the color contract score); a color selector (Fig 1b, col 3:47-67) configured to select one of the one or more second colors based on a pre-determined color distance, and a content generator (par 0015, claim 10, a configured to generate content based on the selected second color (Fig 7, col 7:12-32, col 7:47-67, col 10:1-12, col 10:20-34, col 11:37-67, col 12:1-40, col 13:25-48, “Each text location may also include a sorted list of preferred text colors associated with that text location, and a recommended background effect for that text location (or none).  The application takes the results of the MAGICAL algorithm and places the text in the best, highest scoring, text location.  It uses the best, highest scoring color for that text location by default and applies the recommended background effect”; “non-distinct colors are filtered out by starting with the current sorted list of text location colors and checking to ensure that each color is "distinct" (as described above) from its previous colors in the list or else remove it.  This step serves to reduce the number of color options presented to the user to simplify the user's evaluation of candidate colors, while still presenting the highest-scoring option amongst each set of similar colors …. then the first predefined color will be used.  This can be determined by sorting with the Color Contrast Score”; “potential text color selections can be boosted to further enhance appearance.  To boost (enhance) a foreground color we increase or decrease its saturation, brightness and/or contrast to be closer to the optimal saturation, brightness or contrast.  Preferably, color parameters are boosted by an amount such that the color still closely resembles the original color but looks more visually appealing to a user” ….rendering a text message based on the selected predefined colors with higher color contrast score).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Todeschini to include a color selector configured to select one of the one or more second colors based on a 
		But Todeschini as modified by Hitchings, Jr. keep silent for teaching superimpose the generated content on the first area of the real-world object from the perspective of a user of the AR device.

    PNG
    media_image2.png
    277
    445
    media_image2.png
    Greyscale

In related endeavor, Friesen teaches determine a position of the generated content generated in the selected second color, and superimpose the generated content on the first area of the real-world object from the perspective of a user of the AR device (Fig 10, abstract, par 0002, par 0005-0008, par 0071-0072, par 0075, par 0079, par 0081, identify the position of real-world object in the HMD view and select color to render and display virtual object to overlay the area of the real-world object in a HMD view).


Regarding claim 4, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the content rendering unit is further configured to place the generated content such that at least a portion of the generated content overlaps with the first area of the real-world object from a perspective of a user of the visual enhancement device (Todeschini: Figs 1A-1B, abstract, par 0028-0029, par 0032-0033, “A display presents a real-time image of the camera as a background, while simultaneously presenting a graphical overlay that is superimposed on the background.  The graphical overlay provides a user messages via text or graphics”, Hitchings, Jr.: Fig 7, abstract, col 1:40-67, col 6:47-52, col 13:29-48, col 15:1-55, “Plus icon 604 enables creation of additional text overlays on image 600.  Each text component can be positioned and stylized, as described herein.  FIG. 23 illustrates an exemplary image in which multiple text overlays have been added to an image 2300, each being positioned, colored and stylized as described herein”; Friesen: 

		Regarding claim 5, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the color distance calculator is further configured to average color values associated with the first area of the real-world object to generate the first color (Todeschini: par 0009, par 0015, par 0036-0037, “An Image metric typically indicates the average RGB color and/or intensity of the pixels within the message area.  Other image characteristics, besides or in addition to, color/intensity may be user to derive an image metric (e.g., hue, saturation, color map, etc.).  In addition, algorithms other than averaging may be used to derive an image metric (e.g., weighted averages, median, etc.)”, Hitchings, Jr.: col 7:33-45, col:8:31-50, col 8:57-67, col 11:35-67, col 23:45-67, “This server request can optionally include the average background color of the Text Location region.  The Color Preference Server will return whether it has color preferences for that user, the probability and confidence level of each of the color preference recommendation and information about each of those color preferences”).

		Regarding claim 6, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the content rendering unit is configured to adjust a transparency of the generated content (Todeschini: par 002-003, par 0026-0027, par 0029, “The method also includes the step of rendering a graphical overlay.  The graphical overlay includes a message on a transparent 

		Regarding claim 7, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the generated context is text content (Todeschini: Figs 1A-1B, abstract, par 0006, par 0027-0030, “The graphical overlay provides a user messages via text or Graphics”, Hitchings, Jr.: Fig 7, abstract, col 13:29-48, “Devices and methods for overlaying text content on photos are provided.  A digital image is selected”).

		Regarding claim 8, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches further comprising a display configured to display the generated contents based on the position determined by the content rendering unit (Todeschini: Figs 1A-1B, abstract, par 0027-0030, “Viewfinders for indicia-readers and/or mobile devices running indicia reading applications allow a user to position the reader with respect to the indicia”, Hitchings, Jr.: Fig 7, abstract, col 1:40-67, col 6:47-52, col 13:29-48, col 15:1-55, “Plus icon 604 enables creation of additional text overlays on image 600.  Each text component can be positioned and stylized, as described herein.  FIG. 23 illustrates an exemplary image in which multiple text overlays have been added to an image 2300, each being positioned, colored and 

Regarding claim 10, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and Hitchings, Jr. further teaches wherein the pre-determined color distance is a maximum color distance among the calculated one or more color distances, and wherein the color selector is configured to select the one of the one or more second colors that corresponds to the maximum color distance (Fig 7, col 7:12-32, col 7:47-67, col 10:1-12, col 10:20-34, col 11:37-67, col 12:1-40, col 13:25-48, “Each text location may also include a sorted list of preferred text colors associated with that text location, and a recommended background effect for that text location (or none).  The application takes the results of the MAGICAL algorithm and places the text in the best, highest scoring, text location.  It uses the best, highest scoring color for that text location by default and applies the recommended background effect”; “non-distinct colors are filtered out by starting with the current sorted list of text location colors and checking to ensure that each color is "distinct" (as described above) from its previous colors in the list or else remove it.  This step serves to reduce the number of color options presented to the user to simplify the user's evaluation of candidate colors, while still presenting the highest-scoring option amongst each set of similar colors …. then the first predefined color will be used.  This can be determined by sorting with the Color Contrast Score”; “potential text color selections can be boosted to further enhance appearance.  To boost (enhance) a foreground color we increase or decrease its 

		Regarding claim 11, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and Hitchings, Jr. further teaches wherein the pre-determined color distance is a pre-defined threshold color distance, wherein the color selector is configured to identify at least one from the one or more second colors that correspond to color distances greater than the pre-defined threshold color distance, and wherein the color selector is configured to randomly select one from the identified at least one second colors (Fig 7, col 4:48-60, col 7:12-32, col 7:47-67, col 10:1-12, col 10:20-34, col 11:37-67, col 12:1-40, col 13:25-48, “the application adds cluster colors and determines cluster counts.  Specifically, each remaining unique color after step S305 is then analyzed to see how many other unique colors are near it.  These nearby colors are referred to as its cluster colors. A color is determined not to be nearby to the comparison color if their minimum perceived brightness difference is greater than a threshold amount or the perceived color distance is greater than a threshold amount or the colors are non-adjacent.  Colors that are non-adjacent are those that, when mapped into a color wheel, are in neither the same slice as the subject color nor an adjacent slice.  Colors that meet these criteria are said to be "distinct" and colors that do not are 

Regarding claims 12 and 15-19, the method claims 12 and 15-19 are similar in scope to claims 1 and 4-8 and are rejected under the same rational.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0171720 to Todeschini in view of U.S. Patent 10,109,092 to Hitchings, Jr., further in view of U.S. PGPubs 2011/0205242 to Friesen, further in view of U.S. Patent 7,397,948 to Cohen et al..

Regarding claim 9, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, but does not explicitly teach further comprising an image segmentation processor configured to identify multiple areas of the real-world object based on the mean shift segmentation algorithm.
		In related endeavor, Cohen et al. teach further comprising an image segmentation processor configured to identify multiple areas of the real-world object based on the mean shift segmentation algorithm (abstract, “Mean shift is a nonparametric estimator of density which has been applied to image and video segmentation.  Traditional mean shift based segmentation uses a radially symmetric kernel to estimate local density, which is not optimal in view of the often structured nature of image and more particularly video data.  The system and method of the invention employs an anisotropic kernel mean shift in which the shape, scale, and orientation of the kernels adapt to the local structure of the image or video.“; col 9:39-54, col 11:14-31, col 13:1152, “FIG. 7 depicts a spatio-temporal slice of a full 10 second video segmented by a radially symmetric kernel mean shift (left, 384 segments) and with the anisotropic kernel mean shift (right, 394 segments).  Note the temporal coherence indicated by the straight vertical segmentation.  FIG. 9 depicts radially symmetric (left) and anisotropic segmentation (right) (267 and 266 segments, 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Todeschini as modified by Hitchings, Jr. and Friesen to include further comprising an image segmentation processor configured to identify multiple areas of the object based on the mean shift segmentation algorithm as taught by Cohen et al. to provide a robust and particularly applicable method for segmentation of video data to examine a local region surrounding each pixel to select the size and shape of the kernel to allow the kernels the extra freedom to adapt to the local structure in the data.

Regarding claims 20, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 12, the method claim 20 is similar in scope to claim 9 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616